Case 1:18-cv-03017-CMA-STV Document 17 Filed 10/01/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 18-cv-03017-CMA-STV

  FRED NEKOUEE,

        Plaintiff,

  v.

  MIKI LLC, a limited liability company,

        Defendant.


                        ORDER OF DISMISSAL WITH PREJUDICE


        THIS MATTER is before the Court on the parties’ Stipulation of Dismissal with

  Prejudice (Doc. # 16). The Court having reviewed the file and being fully advised in the

  premises, hereby

        ORDERS that this action be DISMISSED WITH PREJUDICE.


        DATED: October 1, 2019


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge
